Case 5:19-cr-00019-FPS-JPM Document1 Filed 05/07/19 Page 1of1 PagelD#: 1

FILED
UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF WEST VIRGINIA MAY ~ 7 2019

U.S. DISTRICT COURT-Wwvn
CLARKSBURG, WV 26301 °

UNITED STATES OF AMERICA,

Criminal No. S : l q CA] g fF PS

 

 

. Violation: 18 U.S.C. § 2250(a)
ZACHARY DOUGLAS BROWN,
Defendant.
INDICTMENT
The Grand Jury Charges That:
COUNT ONE

(Failure to Register)

Beginning in or about January 2019, to on or about March 12, 2019, within the Northern District
of West Virginia and elsewhere, the defendant, ZACHARY DOUGLAS BROWN, a person required
to register under the Sex Offender Registration and Notification Act, traveled in interstate commerce
and knowingly failed to register as a sex offender as required by the Sex Offender Registration and
Notification Act; in violation of Title 18, United States Code, Section 2250(a).

A True Bill,

/s/
Grand Jury Foreperson
/s/
WILLIAM J. POWELL
United States Attorney

L. Danae DeMasi-Lemon
Assistant United States Attorney
